Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001007
                                                        06-OCT-2014
                                                        09:11 AM
                            SCWC-12-0001007


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                         WILLIAM A. KERNSTOCK,

                    Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (CAAP-12-0001007; 1DTA-12-03599)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on September 15, 2014, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:    Honolulu, Hawai'i, October 6, 2014. 

Jonathan Burge                     /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama


                                   /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson